Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 30, 2016

The Court of Appeals hereby passes the following order:

A16A1615. WRIGHT v. TERRY.

      Appellant’s appeal is DISMISSED for lack of jurisdiction due to failure to file
a timely and proper notice of appeal. OCGA § 5-6-38 (a); Brown v. Webb, 224 Ga.
App. 856, 857 (482 SE2d 382) (1997).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/30/2016
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.